DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  The Examiner notes claim 8 is examined and is not withdrawn as listed by the status identifier.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skutnik et al. (US 2011/0313357 A1) in view of Teh et al. (US 2015/0209550 A1).
With regard to claim 1, Skutnik et al. teach a subcutaneous infusion cannula comprising: a biocompatible tubing having a sidewall, a proximal end and a distal end, wherein said distal end is configured to be inserted subcutaneously (Fig. 2A member 14a, [0017]); the sidewall having a plurality of apertures formed therein (Fig. 2A members 24); the biocompatible tubing having an interior diameter sufficient to accept a rigid insertion needle therethrough (diameter would be capable of such insertion, see exemplary Figs. 12 and 13); and a hub configured to be affixed by adhesive to a skin surface of a patient receiving treatment (Figs. 1 and 2 member 12, 
With regard to claims 8, 11, and 12, see slits 24 which are in the sidewall transverse to an axial direction of the tubing, and they are formed in a portion of the tube which is directed toward the subcutaneous tissue.
With regard to claim 15, as combined the material as provided by The et al. is part of the material of the tubing as such the tubing is a biodegradable material.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Momose (US 2016/0303333) in view of Teh et al. (US 2015/0209550 A1).

With regard to claim 20, see Figs. 5-7, portion 120 and 130 forming the channel are detachable from other components including tubing 220 and housing 200 (Figs. 4).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner has addressed the new limitations using Teh et al. as above.  In the remarks, Applicant argues that the purpose of the biodegradable plugs of Teh are for a different purpose.  While the purpose of the biodegradable portion of Teh is to prevent snags during insertion this still meets the functions recited in the claim to open up apertures for delivery after dissolving over time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783